ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of two counts of first degree murder, § 565.020.1, RSMo Supp.1992, and two counts of armed criminal action, § 571.015, RSMo 1986. The court found defendant to be a prior offender and sentenced him to the following prison terms: two consecutive terms for life without the possibility of probation or parole for the murders, twenty-five *305years for armed criminal action to run consecutively to the life terms, and twenty-five years for armed criminal action to run concurrently. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).